                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      EDCV 19-00122-R (SHK)                              Date: December 5, 2019
 Title: Melody Thompson v. Riverside County of Sheriff Department, et. al.



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                      Not Reported
               Deputy Clerk                                       Court Reporter


    Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
               None Present                                        None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE RE: FAILURE TO
                           COMPLY WITH COURT’S CASE MANAGEMENT
                           ORDER

       The operative complaint in this action is Plaintiff’s First Amended Complaint (“FAC”)
which was filed on June 4, 2019. Electronic Case Filing Number (“ECF No.”) 17, FAC. On June
27, 2019, Defendant Riverside County Sheriff Department filed an answer, ECF No. 22, Answer
to FAC. On July 2, 2019, the Court issued its Case Management and Scheduling Order
(“CMO”), where it ordered the parties were to file their status report no later than November
28, 2019. ECF No. 23, CMO. To date, Plaintiff has not filed her status report.

       Accordingly, on or before December 17, 2019, Plaintiff is ORDERED TO SHOW
CAUSE in writing why the complaint should not be dismissed without prejudice for failure to
prosecute; or file her status report.

       The Court advises Plaintiff that failure to comply with the Court’s CMO or before
December 17, 2019, will result in the Magistrate Judge recommending that the matter be
dismissed, without prejudice, for failure to prosecute.

IT IS SO ORDERED.




 Page 1 of 1                       CIVIL MINUTES—GENERAL               Initials of Deputy Clerk DC
